         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 1 of 29




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

CHRISTOPHER REED, et al.,                           )
                                                    )
                                                    )
                        Plaintiffs,                 )
                                                    )
                v.                                  )    CIVIL ACTION NO. 5:19-CV-385 (MTT)
                                                    )
GARY LONG, et al.,                                  )
                                                    )
                                                    )
                   Defendants.                      )
    __________________                              )


                                                ORDER

        On September 24, 2019, the Plaintiffs filed suit challenging the Butts County

Sheriff’s Office’s practice of placing warning signs at the residences of registered sex

offenders before Halloween. Doc. 1. The Plaintiffs moved for a preliminary injunction,

and the Court granted that motion in part. 1 Docs. 6; 17. Now the parties have filed

cross-motions for summary judgment. Docs. 50; 51. And the Plaintiffs have moved to

permanently enjoin the Sheriff’s Office from placing signs in front of their homes, or, in

the alternative, a new preliminary injunction barring sign placement for Halloween in

2020. 2 Doc. 50-1. For the following reasons, the Plaintiffs’ motions (Doc. 50; 50-1) are

DENIED, and the Defendants’ motion (Doc. 51) is GRANTED.


1 Although that order enjoined only the posting of signs for Halloween 2019 and thus expired after that
Halloween, the Defendants appealed the order on November 27, 2019, pursuant to 28 U.S.C. § 1292(a).
Doc. 22. No party contends that the notice of appeal deprived this Court of jurisdiction to consider other
issues and to resolve the current motions for equitable relief and summary judgment, which are based on
a much more developed record. See Taylor v. Sterrett, 640 F.2d 663, 667-68 (5th Cir. 1981). This order
does not address any issue concerning Halloween 2019.
2 The Court originally entered an order on October 27, 2020, denying the motion for injunctive relief and
granting in part and denying in part the Defendants’ motion for summary judgment. It left one claim
remaining—a takings claim against the Sheriff’s Office—but subsequently granted the Defendants’ motion
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 2 of 29




                                         I. BACKGROUND

        When Corey McClendon was 17 years old, he had sex with a female who was

under the age of 16. As a result, he was convicted in 2001 of statutory rape. He now

lives with his 6-year-old daughter and his parents, who own the home where they all

reside. Shortly before Halloween 2018, two Butts County Sheriff’s deputies appeared at

McClendon’s door to inform him that the Sheriff’s Office would be placing a sign in front

of the McClendon home. The sign conveyed a “community safety message” from the

Sheriff’s Office “warning” that there could be no trick-or-treating at the McClendon

home. Upset that the Sheriff’s Office was calling his home dangerous and worried

about the consequences of that, McClendon voiced his disagreement. One of the

deputies agreed that McClendon should not “be on the sex offender registry,” but

posted the sign anyway. McClendon claims his fears were realized; his home was

vandalized after the sign was posted, and someone appeared in his neighborhood

“looking for me saying that I was a really bad person, a sexual predator.” Doc. 48 at 24.

        “Sex offender registry” refers to a Georgia statute, O.C.G.A. § 42-1-12, which

imposes lifetime restrictions on “sex offenders.” Statutory rape is one of many offenses

covered by the statute. Among other things, the statute requires Georgia to classify

sex offenders based on a determination whether they pose an increased risk of again

committing a sexual offense. None of the plaintiffs have been so classified. On the

contrary, they have, by all accounts, been rehabilitated and are leading productive lives.

        Reed and Holden have similar stories. Both were previously convicted of sexual

offenses and are registered sex offenders. Docs. 39 ¶ 15-16, 22-23; 40 ¶¶ 15-16, 22-


for reconsideration. Doc. 61. The Court now enters this amended order granting in full the Defendants’
motion for summary judgment.


                                                  -2-
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 3 of 29




23. Holden was convicted in 2004 in Florida of lewd and lascivious battery for an

incident that occurred in 2001. Doc. 39 ¶ 22. Reed was convicted of sexual assault in

2007 in Illinois. Doc. 39 ¶ 15. Reed is a war veteran who works as a truck driver. Doc.

49 at 8:21-24, 22:4-13, 54:3-55:1. He lives with his 83-year-old father in his father’s

home. Id. at 9:5-10:5. Holden has owned a home in Butts County since May 2017. He

lives by himself and works as a warehouse coordinator. Doc. 47 at 8:2-21.

        This is the sign the Sheriff’s Office placed in front of the Plaintiffs’ homes:




Docs. 51-3 ¶ 1; 56-1 ¶ 1. The deputies also tacked to the front doors, or gave to the

Plaintiffs, this leaflet:




                                              -3-
        Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 4 of 29




Doc. 12-4. Riley, the officer in charge of the signs, testified she intended to place them

only in the rights-of-way in front of the Plaintiffs’ residences. Docs. 51-1 ¶ 4; 20 at

70:23-71:7.

       The Sheriff’s Office does not contend that the sign is necessary because of any

indication that the McClendon home, the Reed home, or the Holden home pose a

particular danger to the public. Rather, the Sheriff’s Office placed its “danger” signs in

front of the homes of all sex offenders in the county without regard to any consideration

of whether those offenders posed a particular risk.

       Holden found the sign when he returned home from work. He telephoned

Deputy Riley, whom he understood to be “the enforcement officer,” to ask why the sign

had been placed on his lawn without his knowledge or permission. Doc. 20 at 13:7-14.

Holden told Riley the Sheriff’s Office had no right to place the sign in his yard and that

he had removed the sign. Doc 47 at 16:12-24. Riley “responded that movement of the


                                             -4-
        Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 5 of 29




sign or destruction of the sign would be considered destruction of county property and

that I could be arrested.” Id. Holden put the sign back up. Id.

       Reed first saw the sign in front of his home on a Sunday morning as he and his

father were leaving for church. Doc. 49 at 19:8-15, 21:15-22:13. He says he feared for

his safety but was concerned more about the safety and health of his elderly father, who

was highly agitated. His father called the Sheriff’s Office to have something done about

the sign. Id. at 22:17-23:6. The sign remained.

                                       II. STANDARD

       Under Fed. R. Civ. P. 56(a), a court “‘can only grant summary judgment if

everything in the record demonstrates that no genuine issue of material fact exists’” and

that the movant is entitled to judgment as a matter of law. Strickland v. Norfolk S. Ry.

Co., 692 F.3d 1151, 1154 (11th Cir. 2012) (quoting Tippens v. Celotex Corp., 805 F.2d

949, 952 (11th Cir. 1986)); Gray v. Manklow (In re Optical Techs., Inc.), 246 F.3d 1332,

1334 (11th Cir. 2001). When the movant bears the burden of proof at trial, the movant

holds the initial burden to establish there is no genuine dispute concerning whether the

elements of the claim or defense have been met. See United States v. Four Parcels of

Real Prop., 941 F.2d 1428,1438 (11th Cir. 1991). In response, the non-movant may

defeat summary judgment by producing “significant, probative evidence demonstrating

the existence of a triable issue of fact.’” Id. (quoting Chanel, Inc. v. Italian Activewear of

Fla., Inc., 931 F.2d 1472, 1477 (11th Cir. 1991)) (alteration in original). In contrast,

“[w]hen the nonmoving party has the burden of proof at trial, the moving party is not

required to ‘support its motion with affidavits or other similar material negating the

opponent's claim.’” Id. at 1437 (quoting Celotex Corp. v. Cartrett, 477 U.S. 317, 323




                                              -5-
        Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 6 of 29




(1986)). The movant “simply may show . . . that there is an absence of evidence to

support the [non-movant]’s case.” Id. at 1438 (internal quotation marks and citation

omitted). “Assuming the [movant] has met its burden, the non-movant must then show

a genuine dispute regarding any issue for which it will bear the burden of proof at trial.”

Info. Sys. & Networks Corp., 281 F.3d 1220, 1224-25 (11th Cir. 2002) (citing Celotex

Corp., 477 U.S. at 324).

       A factual dispute is genuine so as to defeat summary judgment “only if a

reasonable jury could return a verdict for the nonmoving party.” Info. Sys. & Networks

Corp. v. City of Atlanta, 281 F.3d at 1224 (quotation marks omitted). When determining

if there is a genuine dispute, “[t]he evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986). And “[c]redibility determinations, the weighing of the evidence,

and the drawing of legitimate inferences from the facts are jury functions, not those of a

judge.” Id. When both parties have moved for summary judgment, the standard of

review does not change. See Am. Bankers Ins. Grp. v. United States, 408 F.3d 1328,

1331 (11th Cir. 2005). “Cross-motions for summary judgment will not, in themselves,

warrant the court in granting summary judgment unless one of the parties is entitled to

judgment as a matter of law on facts that are not genuinely disputed.” United States v.

Oakley, 744 F.2d 1553, 1555 (11th Cir. 1984) (internal quotation marks and citation

omitted). The Court will consider each motion on its own merits, resolving all

reasonable inferences against the party whose motion is under consideration. See Am.

Bankers Ins. Grp., 408 F.3d at 1331.




                                            -6-
        Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 7 of 29




                                      III. DISCUSSION

       As amended, the complaint asserts three claims: that the Defendants compelled

speech from the Plaintiffs in violation of the First Amendment to the United States

Constitution, that they trespassed in violation of state law, and that they committed an

unlawful taking of the Plaintiffs’ property in violation of the Fifth Amendment. The Court

first considers the Defendants’ sovereign immunity defenses, then the property claims,

then the First Amendment claims.

A. Sovereign immunity

       The Eleventh Amendment protects a state or an arm of the state from being sued

in federal court without the state's consent. Manders v. Lee, 338 F.3d 1304, 1308 (11th

Cir. 2003). “To receive Eleventh Amendment immunity, a defendant need not be

labeled a ‘state officer’ or ‘state official,’ but instead need only be acting as an ‘arm of

the State,’ which includes agents and instrumentalities of the State. Whether a

defendant is an ‘arm of the State’ must be assessed in light of the particular function in

which the defendant was engaged when taking the actions out of which liability is

asserted to arise. Sovereign immunity does not bar injunctive relief. Ex parte Young,

209 U.S. 123 (1908).

       The Eleventh Circuit has held that sheriffs performing law enforcement functions

are arms of the state, and the Plaintiffs do not dispute that the Sheriff in his official

capacity (hereafter referred to as the Sheriff’s Office to make clear the distinction

between the Sheriff’s individual and official capacities) was acting as an arm of the state

here. Doc. 56 at 1-2. The Plaintiffs make two cursory arguments—in the span of three

sentences—that the Sheriff’s Office should nonetheless be stripped of its immunity.




                                              -7-
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 8 of 29




First, citing a 1949 case and seemingly ignoring all Eleventh Circuit caselaw, the

Plaintiffs argue that the Sheriff’s Office’s briefs strip it of sovereign immunity.

Specifically, the Plaintiffs argue that the Sheriff’s Office’s First Amendment argument

that the signs are an exercise of its own speech rights somehow places it in an

individual posture rather than an official one, so the Sheriff’s Office is liable for

damages. Id. That novel, devoid-of-authority argument is patently without merit.

Second, the Plaintiffs argue that by (allegedly) committing trespass and taking their

property, the Sheriff’s Office employees acted ultra vires and thus lose their immunity.

Id. at 2. That argument, too, is extremely far-fetched: courts regularly find that

sovereign-immunity defenses have merit, even in (the not at all rare) cases where the

plaintiff alleges the defendant engaged in unlawful conduct.

        Clearly, Eleventh Amendment sovereign immunity bars any First Amendment

claims for damages. It also bars the takings claims in federal court. Harbert Int'l, Inc. v.

James, 157 F.3d 1271, 1277 (11th Cir. 1998) (“[W]e conclude that Harbert's Fifth

Amendment Takings Clause claim is barred by Eleventh Amendment sovereign

immunity”). 3

        The state law official-capacity trespass claims are likewise barred by sovereign

immunity absent a valid waiver. GA CONST. Art. I, § 2, Par. 9(e); Lathrop v. Deal, 301

Ga. 408, 801 S.E.2d 867 (2017). The Plaintiffs do not contest that, and the Court

agrees that the official-capacity trespass claims are barred. See Doc. 56 at 19.




3 The Court previously ruled the Defendants had failed to show that sovereign immunity barred the
takings claims. Doc. 58 at 8. The Defendants moved for reconsideration, arguing that the Eleventh
Amendment protects the Defendants from takings claims in federal court. Doc. 59. The Plaintiffs did not
respond to the motion for reconsideration.



                                                  -8-
          Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 9 of 29




B. Property claims

        1. The Plaintiffs’ property interests

        The three Plaintiffs bring two claims alleging the signs intrude on their property

rights. It is undisputed that neither McClendon nor Reed owns or owned the property

where each resided at the times the signs were placed. Docs. 51-3 ¶¶ 8, 12; 56-1 ¶¶ 8,

12. The Defendants argue that as a result, neither McClendon nor Reed has “standing

to assert any claim that turns on a real property interest.” Doc. 51-4 at 30-31. 4

        The Defendants support their contention that a third party who is not a property

owner cannot maintain a trespass action, and the Court agrees. See Coffin v.

Barbaree, 214 Ga. 149, 151, 103 S.E.2d 557 (1958) (“To maintain an action for

trespass or injury to realty, it is essential that the plaintiff show either that he was the

true owner or was in possession at the time of the trespass.”) (quotation marks and

citations omitted). The Plaintiffs accuse the Defendants of “an inaccurate recitation of

the law as addressed” and cite contrary ‘authority.’ Doc. 56 at 5, 5 n.3. That authority

consists of three cases. None remotely support their argument. 5



4 This is a logical enough argument in the context of the trespass and takings claims, but oddly enough,
the Defendants summarily state that this point applies to McClendon’s and Reed’s First Amendment
claims, too. Doc. 51-4 at 8. But all three Plaintiffs clearly satisfy the requirements for Article III standing
on their First Amendment claims, see Lujan v. Defs. of Wildlife, 504 U.S. 555 (1992), and the Defendants
point to no authority suggesting otherwise.

5 In Pineda v. Warden, Calhoun State Prison, a prisoner sought habeas relief, claiming trial counsel had

erred by not moving to suppress evidence found in an apartment because she believed the defendant-
petitioner had lacked standing. 802 F.3d 1198 (11th Cir. 2015). The case is irrelevant for at least three
reasons: first, property ownership and reasonable expectations of privacy do not always coincide. See
Minnesota v. Olson, 495 U.S. 91 (1990). Second, the defendant-petitioner in that case was paying rent
and arguably had a possessory interest. Third, the Eleventh Circuit affirmed the district court’s denial of
habeas relief in part because it held that the prisoner had likely abandoned his possessory interest in the
apartment and, as a result, lacked standing.
     In the cited portion of the second case, United States v. Kittredge, the old Fifth Circuit reversed the
district court’s judgment for the Government against an alleged trespasser, concluding that the
Government had failed to demonstrate standing to sue for trespass because it was not in a landlord-
tenant relationship and that, based on the facts, the Government might be only a licensee “with no


                                                      -9-
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 10 of 29




        Though the Defendants do not cite authority for their argument that McClendon

and Reed lack standing to bring a takings claim, those claims are traditionally limited to

landowners. See, e.g., Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419,

441 (1982) (“We affirm the traditional rule that a permanent physical occupation of

property is a taking. In such a case, the property owner entertains a historically rooted

expectation of compensation, and the character of the invasion is qualitatively more

intrusive than perhaps any other category of property regulation. We do not, however,

question the equally substantial authority upholding a State's broad power to impose

appropriate restrictions upon an owner's use of his property.”) (bolded emphasis

added); see also Wyatt v. United States, 271 F.3d 1090, 1096 (Fed. Cir. 2001) (“It is

axiomatic that only persons with a valid property interest at the time of the taking are

entitled to compensation.”). Because they had no ownership interest in the property at

issue, McClendon and Reed did not suffer a taking. They cite no authority indicating

that a non-owner resident can bring a takings claim.

        For those reasons, the Defendants are entitled to summary judgment on

McClendon’s and Reed’s trespass and takings claims for lack of standing.




interest or estate in the land[.]” 445 F.2d 1117, 1120 (5th Cir. 1971). Clearly, that case hurts the
Plaintiffs’ argument more than it helps it.
     In the third case, Shockley v. Garner, a sublessee of a former owner had sued the new owner for
trespass for tearing down a building on the lot. 211 Ga. 271, 271 (1955). The trial court entered a
temporary restraining order, but vacated it once it came to light that the former owner had cancelled the
primary lessee’s lease before selling the property. Id. at 272. The trial judge also denied the sublessee’s
motion for a preliminary injunction. The Georgia Supreme Court affirmed the trial judge’s denial of a
motion for a preliminary injunction, finding that the sublessee had failed to make a showing of irreparable
harm. Id. at 271. Perhaps that case provides slight, indirect support for the idea that a dispossessed
tenant with an honest, but mistaken, belief he owns the property might conceivably retain some equitable
interest in buildings on the land, at least until title is quieted. If so, that does not support the Plaintiffs’
argument a bit.


                                                     -10-
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 11 of 29




Nonetheless, in an abundance of caution, the Court also addresses the merits of all

three Plaintiffs’ trespass and takings claims.

        2. Trespass

        Under Georgia law, “[t]respass is a wrongful interference with the right to the

exclusive use and benefit of a property right.” Bishop Eddie Long Ministries, Inc. v.

Dillard, 272 Ga. App. 894, 901, 613 S.E.2d 673, 682 (2005) (citing OCGA § 51-9-1). 6

The Plaintiffs argue, perplexingly, that “[t]he facts underlying Petitioners’ trespass claims

are wholly undisputed by either party[.]” Doc. 50-1 at 29. Among those purportedly

undisputed facts, they say, is that “Respondents were entering private property which

was closed to the public[.]” Id. at 30. But that critical issue is, in fact, hotly disputed: the

Defendants claim they placed the signs in the rights-of-way. Doc. 51-1 ¶ 4. 7

        But as critical as that issue is, the parties have all been unable to find evidence

establishing the location and extent of the rights-of-way, if any, on the Plaintiffs’

properties. Nor have they been able to find legal authority that resolves the relative




6Confusingly, the Plaintiffs pleaded their trespass claim as a claim brought pursuant to 42 U.S.C. § 1983.
But § 1983 is not a vehicle for bringing state law claims. Doc. 39 ¶ 68. The Court can only assume that
was a mistake.

7 The Plaintiffs argue that “the deputies did not place all signs in rights-of-way including placing a sign
inside the apartment of a registrant.” Doc. 50-1 at 5 (citing Doc. 46 at 24, 29). They say a sign was
placed in an apartment window at an address on Brownlee Road. The record does not reveal the
occupant of that dwelling, and the Court has trouble seeing the relevance of that fact to the claims of
McClendon, Reed, and Holden. See Singleton v. Wulff, 428 U.S. 106, 113 (1976) (“Federal courts must
hesitate before resolving a controversy, even one within their constitutional power to resolve, on the basis
of the rights of third persons not parties to the litigation.”). The Plaintiffs have not filed a motion to certify
a class or alleged any basis for asserting the rights of third parties. See id. at 114-116 (discussing narrow
circumstances when a plaintiff may sue for harms to third parties).



                                                      -11-
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 12 of 29




rights of the general public, the abutting landowner, 8 and the Sheriff’s Office in the

rights-of-way.

        First, the parties disagree on whether plots of land in Butts County even have

rights-of-way. The Plaintiffs argue that in Butts County, “the right-of-way is the

perpendicular distance across the street from property line to property line.” Doc. 50-1

at 32 (citing Doc. 12-9 at 2). They cite to a PDF, presumably of the Butts County Code,

that the Plaintiffs’ counsel submitted to the Court. Id.; Doc. 12-9 at 2. However, the

Plaintiffs’ brief omits important context for the cited definition, which reads as follows:

        L. Minimum required street right-of-way width. The right-of-way is the
        perpendicular distance across a street from property line to property line.
        Minimum required right-of-way is as follows: . . .

But the “minimum” right of way and the actual right of way are, by definition, not always

the same. The Plaintiffs’ conclusion—“So a right-of-way is the street that divides the

properties and nothing more in Butts County”—flatly ignores the fact that it is relying on

the Code’s minimum. Doc. 50-1 at 32 (emphasis added). Nor do the Plaintiffs cite any

other law for the definition of a right-of-way. Although Holden and McClendon testified

that signs were placed on their property (Doc. 20 at 13:7-11, 28:21-23), they have not

established they knew where the rights-of-way were. 9

        The Defendants make a stronger, but still inconclusive, effort to show where the

rights-of-way are at specific Plaintiffs’ properties. As to Holden, they claim that “[r]eal

estate records and measurements establish that the government’s right-of-way extends



8 Or perhaps just the landowner. One of several unbriefed issues implicated by the parties’ motions is

whether the underlying fee of the rights-of-way is vested in the landowner, the public, the County, or
some other entity.
9 The Plaintiffs appear to have a rough idea of where the signs were located, just not whether those
locations were in the rights-of-way. See Docs. 49 at 33:7-39:3; 48 at 20:1-12; 47 at 20:7-24:10.


                                                  -12-
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 13 of 29




well past the paved roadway and onto the grassy area in front of Mr. Holden’s

residence.” Doc. 51-4 at 2 (citing Docs. 12-13; 12-18; 12-19; 12-20; 51-1 ¶ 6). The

documents cited are: an aerial view of Holden’s property with a 49.9-foot line,

presumably someone’s idea of the right-of-way, marked perpendicular to the road;

Holden’s deed, which incorporates plats and generically states it is “subject to all . . .

rights of way”; two plats; and an affidavit from Deputy Riley saying the sign was placed

15 feet from the center line of the roadway. None of that evidence establishes where

the right-of-way was on Holden’s land. Perhaps the Defendants believe the plats are

self-explanatory, but they are not, and it is difficult to see the relevance of Riley’s 15-foot

line in the absence of any authority establishing that the right-of-way extends 15 feet out

from the centerline. 10

        In short, the Plaintiffs have not established that in 2018 the signs were placed

outside rights-of-way. 11 Conversely, the Defendants have not established that they

placed the signs within the rights-of-way. Because there are insufficient facts in the

record and insufficient authority in the briefs, the Court cannot adjudicate, as a matter of




10 Though it is not relevant to the disposition of their property claims, the Defendants’ attempt to address

rights-of-way for the residences of McClendon and Reed similarly fail. For McClendon, the Defendants
claim an 80-foot right-of-way extends past the road. As evidence, they cite Riley’s statement that “40 feet
from the centerline is what I go by” (Doc. 20 at 71:23-72:13); a deed, similar to Holden’s, incorporating a
plat; two copies of a plat that does not show the rights-of-way, or at least not in a way self-evident, and a
declaration from Riley testifying the sign placed in the yard of the property where McClendon was living
was 20 feet from the roadway centerline. Doc. 51-4 at 2. The Defendants’ evidence as to Reed is more
of the same.

11 The Plaintiffs also argue that even if the signs were placed in the rights-of-way, the Defendants had no

authority to place them there. Doc. 50-1 at 15-16. The Court agrees the Defendants have not shown a
legal basis for their claim that they can post signs in rights-of-way. But the Plaintiffs have not established
they have any property interest in the rights-of-way.


                                                     -13-
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 14 of 29




law, any claims or defenses that depend on identifying whether the signs were placed in

rights-of-way and what property rights governed the placement of those signs. 12

        The Defendants also argue that the Plaintiffs’ claims are barred by official

immunity. Doc. 51-4 at 29-30. The Plaintiffs do not respond to that argument. See

generally Doc. 56. “[U]nder the Georgia Constitution, state officials are entitled to

official immunity for their discretionary actions unless they acted with ‘actual malice’ or

an ‘actual intent to cause injury.’” Black v. Wigington, 811 F.3d 1259, 1265–66 (11th

Cir. 2016) (quoting GA. CONST. Art. I, § 2, ¶ IX(d)). “A discretionary act . . . calls for the

exercise of personal deliberation and judgment, which in turn entails examining the

facts, reaching reasoned conclusions, and acting on them in a way not specifically

directed.” Dukes v. Deaton, 852 F.3d 1035, 1045 (11th Cir. 2017). “Actual malice is a

demanding standard: it requires an officer to act with a deliberate intention to do a

wrongful act.” Black, 811 F.3d at 1266.

        Here, the deputies were acting within their discretionary authority by placing the

signs. Deputy Riley testified she “was the one who was in charge of making sure that

I'm following what we feel the law says we can do in our county.” Doc. 20 at 71:13-15.

Riley was responsible for ensuring the signs were in the rights-of-way and were visible

from the road. Id. at 71:16-73:6. That called for the exercise of discretion. Again, the

Plaintiffs make no argument to the contrary.

        Further, nothing in the record suggests the deputies deliberately intended to do a

wrongful act. To the contrary, the undisputed evidence shows they sought legal advice



12If the Sherriff’s Office plans to post signs this Halloween, the parties’ inability, after months of
investigation, to determine the location of rights-of-way and the relative rights of abutting or underlying
landowners and the Sheriff’s Office presents some challenges.


                                                     -14-
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 15 of 29




before placing the signs and that they attempted to place the signs only in the right-of-

way. No reasonable jury could conclude they acted with actual malice. The officers are

entitled to official immunity.

        In sum, sovereign immunity bars the official-capacity trespass claims for

injunctive relief 13 and damages, and official immunity bars the individual-capacity

trespass claims for damages. The parties do not address whether official immunity

applies to individual-capacity claims for injunctive relief. However, the complaint does

not seek injunctive relief against the officers in their individual capacities. See Doc. 39

at 19. The trespass claims fail.

        3. Taking without just compensation

        As noted, the takings claims against the Defendants in their official capacities are

barred by Eleventh Amendment immunity and, as to two Plaintiffs, for lack of standing.

However, in an abundance of caution, the Court also addresses the merits of those

claims. The Fifth Amendment to the United States Constitution provides that “‘nor shall

private property be taken for public use, without just compensation.’” Penn Cent.

Transp. Co. v. City of New York, 438 U.S. 104, 123 (1978). A permanent physical

occupation of a plaintiff’s property constitutes a taking. Loretto, 458 U.S. at 428.

Further, “even a temporary or intermittent invasion of private property can trigger

physical takings liability.” Chmielewski v. City of St. Pete Beach, 890 F.3d 942, 950

(11th Cir. 2018); see also Banks v. United States, 138 Fed. Cl. 141, 149 (2018).




13 The Georgia Supreme Court’s sovereign immunity jurisprudence for state-law claims differs from

federal sovereign immunity law in barring official-capacity suits for injunctive relief. Lathrop, 301 Ga. at
425, 801 S.E.2d at 880 (“Sovereign immunity extends to suits for injunctive relief.”) (citing Georgia Dep't
of Nat. Res. v. Ctr. for a Sustainable Coast, Inc., 294 Ga. 593, 603, 755 S.E.2d 184, 192 (2014)).


                                                    -15-
       Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 16 of 29




       The Plaintiffs are not entitled to summary judgment on the takings claims

because they have not shown that the signs were placed on their property or, in the

alternative, that they have property interests in the rights-of-way.

       On the merits of the takings claims, the Defendants make three arguments. First,

they argue Holden failed to exhaust state judicial remedies, as formerly required by

Williamson County Regional Planning Comm. v. Hamilton Bank, 473 U.S. 172 (1985).

Doc. 51-4 at 29. However, after filing the brief, counsel recognized that Williamson

County was recently overruled and emailed the Court to withdraw that argument. See

Knick v. Twp. of Scott, Pennsylvania, 139 S. Ct. 2162 (2019). Second, they argue that

“the evidence shows the signs were on government right of way.” Doc. 51-4 at 29. But

as discussed above, the Defendants have not established as a matter of law that the

signs were placed on government rights-of-way. Third, the Defendants argue, in

cursory fashion, that “temporary, de minimis placement of a sign does not support a

‘taking’ claim.” Id. But the fact a taking is temporary does not necessarily defeat a

takings claim. Ark. Game & Fish Comm’n v. United States, 568 U.S. 23, 26 (2012).

Rather, “most takings claims turn on situation-specific factual inquiries.” Id. at 32 (citing

Penn Cent. Transp. Co. v. City of New York, 438 U.S. 104 (1978)). The factors courts

look to include the character of the government action, the economic impact of the

government action, the landowner’s “reasonable investment-backed expectations,” the

temporal duration of the interference, and the severity of the interference.” Id. at 39;

Penn Central, 438 U.S. at 124. The Defendants’ brief in support of their motion for

summary judgment does not address any of those factors aside from duration. See

generally Doc. 51-4. The Defendants do address some of those factors in the context




                                            -16-
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 17 of 29




of their brief opposing the Plaintiffs’ motion for summary judgment. Doc. 55 at 33-35.

But the parties waived reply briefs, so the Plaintiffs did not respond to the Defendants’

more detailed takings argument. Their decision not to respond is understandable, as

the Defendants have not expressly relied on those arguments to support their motion for

summary judgment.

        The Defendants in their individual capacities also argue they are entitled to

qualified immunity for the takings claim for two reasons: (1) they relied on an attorney’s

advice and (2) their actions did not violate clearly established rights. 14 As to the first

argument, the Defendants point to no Eleventh Circuit caselaw supporting their

contention that an official can violate clearly established rights with impunity so long as

they can find an attorney who tells them their conduct is lawful. Courts outside the

Circuit have viewed reliance on an attorney’s advice as a narrow defense. See, e.g.,

Lawrence v. Reed, 406 F.3d 1224, 1230-31 (10th Cir. 2005) (“In some cases

consultation with an attorney can create the extraordinary circumstances that excuse a

violation of clearly established law. Of course, such consultation is not inherently

extraordinary, for few things in government are more common than the receipt of legal

advice.”) (citations omitted). Certainly, the receipt of legal advice, by itself, does not




14 It is doubtful whether a takings claim, which seeks just compensation for land taken by the government
for a public purpose, can be brought against an individual defendant in his individual capacity. See
Langdon v. Swain, 29 F. App'x 171, 172 (4th Cir. 2002) (“[T]akings actions sound against governmental
entities rather than individual state employees in their individual capacities.”); Monell v. Dep't of Soc.
Servs. of City of New York, 436 U.S. 658, 687 (1978) (“[I]t beggars reason to suppose that Congress
would have exempted municipalities from suit, insisting instead that compensation for a taking come from
an officer in his individual capacity rather than from the government unit that had the benefit of the
property taken.”). However, the Eleventh Circuit has left open the possibility that individual defendants in
their individual capacities can be liable for takings claims. See Spencer v. Benison, 2018 WL 4896389, at
*7 (N.D. Ala. Oct. 9, 2018) (citing cases).


                                                   -17-
       Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 18 of 29




excuse a violation of clearly established rights. Accordingly, the Court turns to the

Defendants’ second argument.

       For a constitutional right to be clearly established, “[t]he contours of the right

must be sufficiently clear that a reasonable official would understand that what he is

doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). A plaintiff

can show a right is clearly established in three ways: first, by pointing to “relevant case

law at the time of the alleged violation that would have made it obvious to the officer that

his actions violated federal law.” J W by & through Tammy Williams v. Birmingham Bd.

of Educ., 904 F.3d 1248, 1259 (11th Cir. 2018). Second, a plaintiff “can identify a

broader, clearly established principle that should govern the novel facts of the situation.”

Id. Third, the plaintiff “can show that the conduct at issue so obviously violated the

Constitution that prior case law is unnecessary.” Id. at 1259-1260.

       The Plaintiffs argue that “[i]t is clearly established that physical takings of

property for government use, even if temporary, ‘qualify as a taking.’ Arkansas Game &

Fish Com’n v. United States, 568 U.S. 23, 26 (2012).” Doc. 56 at 3. That is their only

argument, and it is insufficient. Although it quotes (out of context) the first page of the

opinion, the Plaintiffs’ brief misstates the holding of Arkansas Game & Fish. “The first

rule of case law as well as statutory interpretation is: Read on.” Ark. Game & Fish

Comm'n v. United States, 568 U.S. at 36. Throughout the opinion, the Court makes

clear that its holding only recognizes the possibility of a takings claim based on a

temporary occupation and that its holding is limited to flooding. See, e.g., id. at 38 (“We

rule today, simply and only, that government-induced flooding temporary in duration

gains no automatic exemption from Takings Clause inspection.”) (emphasis added).




                                             -18-
          Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 19 of 29




There is no clearly established law that every temporary physical invasion of property

constitutes a taking. Further, if even the parties’ counsel have not yet found law

establishing the location of the rights-of-way and the relative rights of the parties in the

rights-of-way, certainly a reasonable officer would not have known the placement of the

signs interfered with the Plaintiffs’ property interests. And again, the officers have

adduced undisputed evidence that they at least attempted to place the signs in what

they believed was the right-of-way. Docs. 51-1 ¶ 4; 20 at 70:23-71:7. They are entitled

to qualified immunity on the takings claim.

        In sum, the Defendants are entitled to summary judgment on the trespass claims

and on the takings claims. The Defendants in their individual capacities are entitled to

summary judgment on qualified immunity grounds, and the Defendants in their official

capacities are entitled to sovereign immunity. 15 Further, McClendon’s and Reed’s

takings claims fail for the additional reason that they lack standing to pursue those

claims.

C. Compelled speech

        The Plaintiffs also allege the Defendants’ actions violate their First Amendment

rights to be free from compelled speech.




15 Further, the Fifth Amendment provides for “just compensation” after a taking for public use has
occurred—not for injunctive relief. The Plaintiffs make no argument that the signs were not placed for a
public purpose, so the only issues are (1) whether a taking has occurred and (2) if so, the amount of just
compensation due. See Knick v. Twp. of Scott, Pennsylvania, 139 S. Ct. 2162, 2167-68, 2179 (2019) (“A
property owner has an actionable Fifth Amendment takings claim when the government takes his
property without paying for it. That does not mean that the government must provide compensation in
advance of a taking or risk having its action invalidated: So long as the property owner has some way to
obtain compensation after the fact, governments need not fear that courts will enjoin their activities. . . .
As long as just compensation remedies are available—as they have been for nearly 150 years—
injunctive relief will be foreclosed.”).


                                                    -19-
       Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 20 of 29




       The First Amendment “forbids abridgement of the freedom of speech,” and

“freedom of speech includes both the right to speak freely and the right to refrain from

speaking at all.” Janus v. Am. Fed’n of State, Cty., & Mun. Emps., Council 31, 138 S.

Ct. 2448, 2463 (2018) (quotation marks and citations omitted). “A system which

secures the right to proselytize religious, political, and ideological causes must also

guarantee the concomitant right to decline to foster such concepts.” Wooley v.

Maynard, 430 U.S. 705, 714 (1977). Even when speech is purely factual with no

ideological implications, it is still speech protected by the First Amendment, and the

compelled speech doctrine applies. Riley v. Nat’l Fed’n of the Blind, 487 U.S. 781, 797-

98 (1988) (holding that “cases cannot be distinguished simply because they involve[]

compelled statements of opinion while here we deal with compelled statements of ‘fact’:

either form of compulsion burdens protected speech”).

       On October 29, 2019, the Court granted the Plaintiffs’ emergency motion for a

preliminary injunction prohibiting the Defendants from placing the signs in the named

Plaintiffs’ yards during Halloween of that year. Doc. 17. The Court found, based on the

evidence then before the Court, that the Plaintiffs were likely to succeed on the merits of

their compelled speech claim. Id. at 12-18. In their briefing, the parties disagreed—and

continue to disagree—on the applicable law.

       The Plaintiffs argued that they can prevail on a compelled speech claim if they

show “(1) speech; (2) to which the plaintiff objects; (3) that is compelled; and (4) that is

readily associated with the plaintiff.” Doc. 6 at 8; Doe 1 v. Marshall, 367 F. Supp. 3d

1310, 1324 (M.D. Ala. 2019) (citing Cressman v. Thompson, 798 F.3d 938, 949-951

(10th Cir. 2015)). Under that framework, the Plaintiffs argued, “[i]t is self-evident that




                                            -20-
        Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 21 of 29




the signs identifying Petitioners as registered sex offenders are ‘readily associated’ with

them[.]” Doc. 6 at 8-9.

       The Defendants argued that the element of “association” should be defined more

narrowly. Doc. 15 at 10. They argued that association by itself is not enough; rather,

the inquiry is whether the plaintiff is associated with the speech in a way that suggests

he endorses it. Id. (citing Cressman, 798 F.3d at 949). Under that standard, the

Defendants argued, the Plaintiffs’ claims fail because “nobody can get the impression

that a Plaintiff endorses the message on the sign.” Id. at 11.

       Although the Court did not then completely resolve that disagreement, it found

that several circumstances suggested the Plaintiffs had a strong likelihood of prevailing

on the merits: front yards are a traditional forum for residents’ speech, and display of a

yard sign typically conveys the resident’s approval, endorsement, or acquiescence in a

message. Doc. 17 at 15-16. Finally, and critically, the evidence adduced at the

preliminary injunction hearing suggested that the Plaintiffs were “forbidden by the

Defendants from placing a competing message and [were] not free to disassociate

themselves from those views.” Id. at 17 (quotation marks and citation omitted). The

Defendants’ argument that no one could get the impression the Plaintiffs endorsed the

signs was substantially undercut by their prohibiting the Plaintiffs from using their

property to disclaim the signs’ message.

       Now, the record is more developed, and there is evidence that the Sheriff’s Office

does not now have a policy of prohibiting or the intention to prohibit competing speech.

The Plaintiffs dispute this, citing the Sheriff’s testimony at the preliminary injunction




                                             -21-
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 22 of 29




hearing before last Halloween. Doc. 56-1 ¶ 44 (citing Doc. 20 at 44). They cite no

further evidence showing such a policy or intention.

        On the issue of injunctive relief, the initial question, then, is whether the record

provides evidence that the Sheriff’s Office intends to bar the plaintiffs from placing

competing messages. It does not. Whatever the Sheriff’s Office planned to do in 2019,

it is clear now it will not attempt to impinge the Plaintiffs’ First Amendment rights. The

Plaintiffs are free to offer speech competing with the Sheriff’s Office’s views and to

disassociate themselves from those views.

        That matters to the question of endorsement, which, the Court finds, is the

appropriate question for determining whether, if the signs are posted this Halloween, the

speech will be readily associated with the Plaintiffs. 16 It is well established that the

government cannot force people to endorse or appear to endorse a point of view: courts

have struck down requirements that students salute the flag or recite the Pledge of

Allegiance. W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624 (1943); Holloman ex

rel. Holloman v. Harland, 370 F.3d 1252, 1268 (11th Cir. 2004). The Court finds there is

now no risk of endorsement here, for several reasons. First, the sign clearly identifies

the source of the message: “A COMMUNITY SAFETY MESSAGE FROM BUTTS

COUNTY SHERIFF GARY LONG.” Docs. 51-3 ¶ 1; 56-1 ¶ 1. Second, no reasonable

observer could now conclude the resident agreed with the sign’s message: that trick-or-

treating at their residence was dangerous. Again, the Plaintiffs are now free to disagree




16 The Defendants also argue the Sheriff may exercise his speech rights on public rights-of-way, and the

signs are protected expression. Doc. 51-4 at 9-12. Similarly, the Sheriff argues that the Plaintiffs have no
right to exclude speech in rights-of-way. Id. at 8. But again, the Sheriff failed to show the signs were
placed in rights-of-way.


                                                   -22-
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 23 of 29




with that message by posting competing messages. No reasonable jury could find that

there is a risk the Plaintiffs will appear to endorse the signs’ message.

        After briefs and responses were filed, the Plaintiffs emailed the Court a letter brief

and a recent decision of the Louisiana Supreme Court. The Plaintiffs cited this case “in

response to” the Defendants’ compelled-speech argument (discussed infra, n.14) and

their argument “that third parties viewing the signs displayed in front of Appellees’

homes would be ‘unlikely to conclude that [they] endorse[] the message.’” Letter Brief

at 1. In that case, the Louisiana Supreme Court affirmed the district court’s ruling

“quashing the prosecution of defendant for altering his identification card to conceal the

‘SEX OFFENDER’ designation” on the grounds that the designation compelled speech

in violation of the First Amendment. State of Louisiana v. Hill, No. 2020-KA-0323 (La.

Oct. 20, 2020). The court in that case concluded that “an identification card is

personalized to such an extent that it is readily associated with the bearer.” Id. at *11.

But the signs in this case, unlike driver’s licenses, clearly state that the speaker is the

government. Further, the statute in that case prohibiting alterations of a driver’s license

made it practically impossible for the criminal defendant to disassociate from the

message or disclaim the message without facing prosecution. At the preliminary

injunction stage, of course, the Sheriff’s testimony suggested the same was true in this

case. But again, it has now become clear the plaintiffs are free to disassociate

themselves or place competing messages. 17




17 Similarly, the statute at issue in Doe 1 v. Marshall, 367 F. Supp. 3d 1310, 1321 (M.D. Ala. 2019), a

case finding that a driver’s-license branding requirement for sex offenders unconstitutionally compelled
speech, made failure to comply a felony. Again, in that case, there was no practical way for a plaintiff to
disassociate from or disclaim the speech at issue.



                                                    -23-
           Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 24 of 29




          The question of whether a compelled speech claim is viable in the absence of an

appearance of endorsement is a more difficult one. Perhaps surprisingly, the Plaintiffs

provide no authority supporting their argument that “The Law Requires Association, Not

Endorsement.” Doc. 56 at 11. Rather, they admit that “it may be rare to find a

compelled speech case where the message is ‘associated with’ a citizen without it being

perceived as endorsed by them.” Id. at 12. Still, the Plaintiffs attempt an argument as

follows:

          First, they cite Cressman v. Thompson, 798 F.3d 938, 948(III)(B) (10th Cir.

2015), for the principle that the proper test is “readily associated,” not endorsement.

Doc. 56 at 11. But Cressman itself clearly used an endorsement test. 798 F.3d at 949

(“because Mr. Cressman is closely linked with the expression in a way that makes him

appear to endorse the government's message, we concluded in Cressman I that his

individual First Amendment rights were implicated.”) (quotation marks omitted)

(emphasis in original). Perhaps recognizing this, the Plaintiffs then attempt to

distinguish Cressman, arguing that “[t]he Tenth Circuit’s analysis is therefore irrelevant

to this case beyond its recitation of the basic test for compelled speech about which the

parties generally agree.” Doc. 56 at 12. But as the Tenth Circuit clearly explained in

the quote cited above, their “basic test for compelled speech”—which, incidentally, the

parties do not agree on 18—requires that the plaintiff make a showing of endorsement.

That argument fails.




18   See, e.g., Doc. 56 at 11 (arguing the Defendants’ view of the compelled speech test is wrong).


                                                     -24-
        Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 25 of 29




       The Plaintiffs also cite Justice Thomas’s concurrence from Johanns v. Livestock

Marketing Ass’n, 544 U.S. 550, 568 (2005). The Plaintiffs’ complete analysis of that

concurrence is reproduced below:

       As Justice Thomas wrote, “[t]he government may not, consistent with the
       First Amendment, associate individuals or organizations involuntarily with
       speech by attributing an unwanted message to them.” Johanns v. Livestock
       Marketing Ass’n, 544 U.S. 550, 568, 125 S.Ct. 2055, 161 L.Ed.2d 896
       (2005) (Thomas, J. concurring).

Doc. 56 at 11. That passage does not support the Plaintiffs’ position. The Court has

difficulty seeing the difference between a government “attributing” a message to a

plaintiff and a government taking an action that makes it appear as if a plaintiff endorses

the government’s point of view, and the Plaintiffs certainly do not try to explain how the

concurrence’s “attribut[ion]” language helps their case. If anything, “attribution” would

be a less plaintiff-friendly test in this case, as it is clear that the message is attributed to

only one person: “BUTTS COUNTY SHERIFF GARY LONG.” Docs. 51-3 ¶ 1; 56-1 ¶ 1.

       Apart from the Plaintiffs’ complete lack of support for their argument, the Court

also finds the endorsement test is supported by caselaw. The Court in Wooley v.

Maynard, a decision in a suit to enjoin prosecution under a New Hampshire law

prohibiting crossing out the state motto on the license plate, did not discuss the issue of

endorsement, but the dissent and subsequent courts have interpreted it as applying an

endorsement test. 430 U.S. 705 (1977); Id. at 722 (Rehnquist, J., dissenting)

(disagreeing with the majority opinion’s “fiction that appellees are unconstitutionally

forced to affirm, or profess belief in, the state motto.”) (emphasis added); Cressman v.

Thompson, 719 F.3d 1139, 1157 (10th Cir. 2013) (“Cressman I”) (“The relevant

question is whether [the plaintiff] is ‘closely linked with the expression in a way that

makes [him] appear to endorse the government message.’ Wooley answers that


                                              -25-
        Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 26 of 29




question.”) (citating Johanns, 544 U.S. at 565 n.8) (holding that the plaintiff stated a

claim for compelled speech regarding a license plate image he found pantheistic).

        In Johanns v. Livestock Marketing Ass’n, the Supreme Court rejected a facial

compelled speech challenge to the Secretary of Agriculture’s “Beef Promotion and

Research Order,” which taxed beef sales to fund promotional marketing. 544 U.S. at

553, 567. The Court reversed the district court and appellate court’s conclusion that the

Order unconstitutionally compelled speech, holding that “[s]ince neither the Beef Act nor

the Beef Order requires attribution, neither can be the cause of any possible First

Amendment harm.” Id. at 564-66. The Court recognized that an as-applied challenge

may be viable “if it were established . . . that individual beef advertisements were

attributed to respondents.” Id. at 565. In a footnote, the Court elaborated, noting that

“there might be a valid objection if those singled out to pay the tax are closely linked

with the expression in a way that makes them appear to endorse the government

message.” Id. at 565 n.8 (emphasis added) (citations omitted).

        Whether the test is formulated as one of appearance of endorsement or one of

attribution, no reasonable observer could conclude the Plaintiffs appear to endorse the

signs. Accordingly, the merits of the claim favor the Defendants. 19




19 To be clear, the Court does not accept the Defendants’ argument that government speech is always
immune to First Amendment challenge. Doc. 51-4 at 9. Certainly, the government is free to express its
message, and private citizens ordinarily have no First Amendment right to control that message. But
even the Defendants admit that “government speech can also be compelled speech” in certain
circumstances. The relevant question, which the compelled speech analysis resolves, is whether those
circumstances are present here. Id. at 10. Similarly, the Court does not accept the Defendants’
argument that the First Amendment protects their right to post the signs as an exercise of free speech.
Id. at 10-11. Without addressing the legal merits of that argument, the Court notes the argument is
premised on the Defendants’ contention the signs were posted in rights-of-way, a contention which,
again, the Defendants have not established as a matter of law.


                                                  -26-
         Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 27 of 29




        Further, at the very least, it is clear the Defendants violated no clearly

established rights. The Plaintiffs argue that Doe 1 v. Marshall, 367 F.Supp.3d 1310,

1324(IV)(A)(1)(a) (M.D. Ala. 2019), provides “case law with indistinguishable facts

clearly establishing the constitutional right.” Doc. 56 at 3-4 (citing Shuford v. Conway,

666 F. Appx. 811, 817(II)(A)(ii) (11th Cir. 2016)). But the facts of Doe 1, which involved

sex offender branding on driver’s licenses, are markedly different, and, more to the

point, district court decisions do not clearly establish the law for purposes of qualified

immunity. J W by & through Tammy Williams v. Birmingham Bd. of Educ., 904 F.3d at

1259 (“There are various ways to evaluate whether a right is clearly established . . . the

plaintiff can point to a materially similar case decided at the time of the relevant conduct

by the Supreme Court, the Eleventh Circuit, or the relevant state supreme court.”). 20

Second, the Plaintiffs argue that “citizens have the right not to display messages by the

government with which they disagree, under the First Amendment.” Doc. 56 at 3-4

(citing Wooley v. Maynard, 430 U.S. at 714 (1977)). However, as noted above,

Wooley’s application to the facts here is far from clear. Again, Wooley held that a

prosecution for covering up the state’s message on one’s license plate violated the First

Amendment. But the dissent and later courts interpreted Wooley as applying an

endorsement test, and there is no risk of an appearance of attribution or endorsement

here. Further, as the Supreme Court noted in Johanns v. Livestock Marketing Ass’n,

the compelled speech inquiry closely depends on the facts of an individual case. 544

U.S. at 564-66. Nothing from Wooley or other precedent would have apprised the

Defendants that placing the signs violated the Plaintiffs’ rights to be free from compelled


20Incidentally, the order the Plaintiffs cite from Doe 1 granted the defendants’ motion to dismiss the
individual-capacity claims as barred by qualified immunity.


                                                    -27-
        Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 28 of 29




speech. In other words, the Plaintiffs have not pointed to any cases showing that

“existing precedent [has] placed the . . . constitutional question beyond debate.” Patel

v. Lanier Cty. Ga., 969 F.3d 1173, 1186 (11th Cir. 2020) (quoting JW ex rel. Williams,

904 F.3d at 1259-1260). Accordingly, the Defendants are entitled to qualified immunity

on the compelled speech claims.

                                     IV. CONCLUSION

       The Court first makes clear what it is not concluding. The Sheriff’s Office

believes it has the right to post the signs in front of the Plaintiffs’ homes as long as the

signs are in yet to be defined rights-of-way and that it can prosecute anyone who moves

the signs. The Court doesn’t reach that issue, but as noted, the Defendants have scant

authority to support either proposition. And the Court certainly doesn’t conclude, given

the facts here, that putting the signs in the Plaintiffs’ yards makes sense. Rather, the

Court only concludes that the relief the Plaintiffs seek is not available, at least not based

on the legal rationale they advocate and the record they have developed.

       Accordingly, for the reasons stated, the Plaintiffs’ motion for summary judgment

(Doc. 50) and equitable relief (Doc. 50-1) are DENIED, and the Defendants’ motion for

summary judgment (Doc. 51) is GRANTED. The Plaintiffs’ trespass claims are

DISMISSED with prejudice for lack of standing (for McClendon’s and Reed’s claims), as

barred by sovereign immunity (for all official-capacity claims), and as barred by official

immunity (for the individual-capacity claims).

       The Plaintiffs’ takings claims are DISMISSED with prejudice for lack of standing

(for McClendon’s and Reed’s claims), as barred by sovereign immunity (for the official-




                                             -28-
       Case 5:19-cv-00385-MTT Document 62 Filed 12/10/20 Page 29 of 29




capacity claims), and as barred by qualified immunity (for the individual-capacity

claims).

      The Plaintiffs’ compelled speech claims for injunctive relief are DISMISSED

without prejudice, and their damages claims for the 2018 signs are DISMISSED with

prejudice as barred by qualified immunity.

      Based on these conclusions, the Plaintiffs’ request for preliminary injunctive relief

is DENIED.

      SO ORDERED, this 10th day of December, 2020.

                                                    S/ Marc T. Treadwell
                                                    MARC T. TREADWELL, CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




                                             -29-
